Citation Nr: 0613588	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-31 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for bilateral hearing loss.

The veteran perfected an appeal to two other March 2004 
denials, but those claims were either granted in full, or the 
appellant withdrew his appeal.  See the December 2004 rating 
decision, and the veteran's August 2005 correspondence.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the veteran has bilateral hearing loss 
which is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in-
service, and bilateral sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of August 2003 
correspondence and an August 2004 statement of the case, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  The claim was readjudicated in a 
January 2005 supplemental statement of the case.  That 
failure is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection for 
bilateral hearing loss; thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notices instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured the 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to hearing loss.  

In October 1976, the veteran was seen for a VA examination.  
No hearing loss was reported.  

As part of an August 2003 hearing loss questionnaire, the 
veteran reported receiving no formal treatment for his 
bilateral hearing loss.  He added that he served as a 
gunner's mate during service, and that jobs held after 
service included those in carpentry and shipyard repair.  

At a February 2004 VA audiological evaluation the veteran 
gave a history of in-service and postservice noise exposure.  
Examination revealed that his right ear pure tone thresholds, 
in decibels, were 20, 20, 25, 45, and 70 decibels (dB) at the 
500, 1000, 2000, 3000, and 4000 hertz (Hz) frequencies.  For 
the left ear, at the same frequencies, the puretone 
thresholds were 15, 15, 25, 30, and 60 decibels (dB).  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 96 percent in the left ear.  Bilateral 
mild to moderate sensorineural hearing loss was diagnosed.  
The examiner opined that it was "not at least as likely" 
that the veteran's hearing loss was related to his military 
service.  

Also of record are some private medical audiogram reports, 
relating to the veteran's employment with Bath Iron Works in 
the 1970's.  Review of these audiograms, including the 
earliest one dated in April 1972, shows no audiometric 
results to warrant a finding of bilateral hearing loss, for 
VA purposes.  See 38 C.F.R. § 3.385.  

At a November 2004 VA audiological evaluation the veteran 
again gave a history of both inservice and postservice 
employment-related noise exposure.  Right ear pure tone 
thresholds, in decibels, were 20, 20, 25, 50, and 70 decibels 
(dB) at the 500, 1000, 2000, 3000, and 4000 hertz (Hz) 
frequencies.  For the left ear, at the same frequencies, the 
puretone thresholds were 55, 45, 45, 60, and 65 decibels 
(dB).  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and 66 percent in the left 
ear.  Moderate right ear sensorineural hearing loss, and 
moderately severe left ear sensorineural hearing loss was 
diagnosed.  

The examiner opined that it was "not at least as likely" 
that the veteran's current hearing loss was related to his 
being a gunner's mate during his military service.  The 
examiner added that the veteran's hearing was within normal 
limits through 1976, 12 years after his service separation, 
and that any damage due to noise exposure generally occurs 
within one year of the exposure.  This was judged to be 
consistent with the veteran's report of having difficulty 
hearing only within the past five years.  The examiner also 
opined that it was "not at least as likely" that the 
veteran's current hearing loss was related to his having 
incurred a head injury during his military service.  Service 
medical records show that he fell while riding a motorcycle 
in June 1961.  Finally, the examiner opined that the 
veteran's current hearing loss was not caused by his having 
had otitis externa in 1962.  Service medical records show 
that left ear external otitis was diagnosed in November 1963.  

In the course of VA authorized audiological evaluation in 
February 2005, pure tone thresholds, in decibels, were 
identical to those found at the time of the November 2004 
examination.

In March 2005, the veteran was fitted by VA for hearing aids.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

In hearing loss cases, regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

In this case, the service medical records do not reveal any 
evidence of bilateral hearing loss.  Indeed, bilateral 
hearing loss, as that term is defined by VA, was not 
clinically presented prior to February 2004, many decades 
after the appellant's separation from active duty.  
Significantly, however, neither that examiner, nor any other 
health care professional has linked hearing loss to service.  
Indeed, when the file was reviewed for the express purpose of 
determining whether any current bilateral hearing loss was 
related to service, the VA examiner concluded in February and 
November 2004 that there was no such relationship.  There is 
no competent evidence to the contrary.  As such, the claim 
must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


